Weygandt, C. J.,
concurring. Although this case can be concluded on the ground of laches, it seems futile to deny the writ of prohibition and allow the name of the candidate to remain on the ballot when it is conceded that he will not have been admitted to practice as an attorney at law in this state for a period of at least six years immediately, preceding the commencement of the term, as provided by Section 2301.01, Revised Code.
Stewart and Matthias, JJ., concur in the foregoing concurring opinion.